Title: [July 1772]
From: Washington, George
To: 




July 1st. At home all day with Mr. Byrd.
 


2. Mr. Byrd went over to Belvoir. I continued at home all day.
 



3. Rid to the Ferry Plantation Muddy hole & Doeg Run.
 


4. After Dinner Rid to Muddy hole to my Harvest People.
 


5. At home all day alone.
 


6. In the Afternoon Rid to my Mill where Messrs. Wm. Shaw and Adam Lynn had been Inspecting my Flour.


   
   William Shaw (died c.1774), an Alexandria cooper, had been appointed an inspector of flour by the Fairfax County court 18 Dec. 1769, and Adam Lynn (died c.1785) of Alexandria had received his appointment as inspector from the justices 2 Feb. 1770 (Fairfax County Order Book for 1768–72, 278, 287, and Fairfax County Order Book for 1772–74, 312, Vi-Microfilm). By law, inspectors could charge mill owners a 3d. inspection fee for each barrel of flour weighing 220 pounds net or less and 6d. for each barrel over 220 pounds (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 8:143–44). On 17 June 1771 GW had credited Shaw with £3 2s. 1½d. for inspecting 497 barrels, half the lower legal rate, and today credited him with £1 14s. 1½d. for 273 barrels, again half the lower legal rate. Although Lynn may have received the other half of the inspection fees, no cash payments to him for that purpose are recorded in GW’s ledger (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 341; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 58).



 


7. Went up with Mrs. Washington and Patcy Custis to see Mr. Adams New Store. Returnd before Dinr.

	
   
   GW did much business with Robert Adam & Co.’s store during the next 2½ years, and there is some evidence that he obtained “better terms than common” in return for his patronage (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 42, 133; GW to Matthew Campbell, 7 Aug. 1772, DLC:GW).



 


8. Rid to the Harvest field at the Mill—Doeg Run and Muddy hole.
 


9. Rid to Muddy hole, & into the Neck before Dinner and to the Mill &ca. after Dinner. J. P. Custis came.
 


10. At home all the forenoon. In the Afternoon Rid to the Mill &ca. Mr. Benjn. Dulany & Mr. Tilghman came in the Evening.


   
   Benjamin Tasker Dulany (c.1752–1816), younger son of Daniel Dulany the younger and Rebecca Tasker Dulany, had been a student with Jacky Custis at Boucher’s school in Annapolis. Dulany became a frequent visitor at Mount Vernon during this period, for he was courting Elizabeth French, whom he married in 1773.



 


11. At home all day with those Gentlemen.
 



12. Mr. B. Dulany &ca. went up to Church in Alexa. and returnd again in the Afternoon.

	
   
   The new church in Alexandria was still not finished, but the Fairfax vestry agreed with John Carlyle during this year to complete work on it for £220 (see main entry for 31 July 1768; POWELLMary G. Powell. The History of Old Alexandria, Virginia: From July 13, 1749 to May 24, 1861. Richmond, 1928., 87).



 


13. Mr. Dulany Mr. Tilghman & J. P. Custis went to Belvoir.
 


14. The above Gentlemen returnd to Dinner. I rid to the Ferry & Mill Plantn. In the Afternn. we went on board of Captn. Jordan. Mr. Geo. Digges returnd with us.
 


15. At home all day. Mr. Tilghman went away in the Morning early—the other Gentlemen in the afternoon.
 


16. Went up in the Afternoon with Mrs. Washington, J. P. Custis, Miss Custis, & Milly Posey to a Ball in Alexandria. Lodgd at my House in Town.
 


17. Came home to Dinner. Mr. Byrd returnd in the Afternoon.
 


18. At home all day except Riding to the Ferry Plantn. Mr. Byrd here.
 


19. Went with Mr. Byrd & J. P. Custis to Pohick Church & Dined at Belvoir. Returnd in the Evening.
 


20. Colo. Fairfax & Lady, Mr. W. Washington Lady & 3 Children; Mrs. B. Fairfax, Miss Carlyle, Mr. Norton, Mr. Prentis, Mr. Whiting & Mr. Jno. Lewis Dined here & in the afternoon Colo. Lewis came.


   
   Mr. Norton is John Hatley Norton (1745–1797) of Yorktown, who, after his father’s return to London in 1767, became the Virginia agent for John Norton & Sons of London (PRICEJacob M. Price. “Who Was John Norton? A Note on the Historical Character of Some Eighteenth-Century London Virginia Firms.” William and Mary Quarterly, 3d ser., 19 (1962): 400–407., 401–2). Mr. Prentis is Joseph Prentis (1754–1809) of Williamsburg, a ward of Norton’s father-in-law, Robert Carter Nicholas. Both Norton and Prentis had been invited by George William Fairfax to accompany him this summer to Warm Springs, “not so much for the recovery as for the Establishment of his [Norton’s] Health” (Robert Carter Nicholas to John Norton, 4 Aug. 1772, MASON [1]Frances Norton Mason, ed. John Norton & Sons, Merchants of London and Virginia, Being the Papers from Their Counting House for the Years 1750 to 1795. 1937. Reprint. New York, 1968., 263).



 


21. Colo. Fairfax & the two Mrs. Fairfax’s—Miss Carlyle, Mr. Norton & Mr. Prentis went away after Breakfast.
 


22. At home all day with the Company that remaind yesterday. Mr. Jenifer Adams Dined here.


	
   
   Daniel Jenifer Adams (b. 1751), only son of Josias and Ann Jenifer Adams of Charles County, Md., had been taken into a trading partnership with GW, John Carlyle, and Samuel Brodie. Flour from GW’s and Carlyle’s mills was to be shipped to the West Indies on board the brig Fairfax, captained by Brodie. Adams was to be the supercargo, or agent, who would accompany the flour and decide on which island and at what price it should be sold (FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 3:295, 307, 345; see “Remarks” entry for 24 July 1772).



 


23. Dined (with the above Compa.) at Belvoir & lodged there.
 


24. Dined at Belvoir this day also, & returnd in the Evening with Colo. Lewis, Mr. Jno. Lewis, Mr. Byrd & Mr. Whiting.
 


25. Went a fishing and dined at the Fish House at the Ferry Plantation.
 


26. Mr. W. Washington & Wife, & Mr. Norton & Mr. Prentis dined and Lodged here as did C[aptain] Posey.
 


27. The above four went away after Breakfast. As did Mr. Byrd also, along with them in order to set of home the next day.
 


28. Colo. Lewis & Son, and Mr. Whiting went away after Breakfast. So did J. P. Custis to Mr. Boucher’s.
 


29. Rid to the Mill Plantation the Mill, and Doeg Run—also to the Meadow at the Mill. Mrs. Cox came here. Captn. Posey & Daughter went over to Mary[lan]d.


   
   Mrs. Cox may be Elizabeth Cox (d. 1792), wife of Presley Cox of Fairfax County. She was at Mount Vernon “making and altering Gowns for Mrs. Washington [and] Miss Custis” (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 55).



 


30. Rid into the Neck.
 


31. At home all day. Mr. Hy. Peake dined here. Mrs. Cox went away after Dinner.
